Citation Nr: 1431779	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 1973.

This claim initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran discussed the claim and testified in support thereof at the RO in May 2010, during an informal conference with a Decision Review Officer, and in November 2011, before the undersigned Veterans Law Judge.

In March 2012, the Board issued a decision which found that new and material evidence had been submitted and reopened the claim of entitlement to service connection for residuals of a left knee injury.  The issue was remanded for further development and is now again before the Board for adjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents reveals VA treatment records relevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA examination in April 2013 pertaining to his claim of entitlement to service connection for residuals of a left knee injury, and he has not shown good cause for that failure to report.

2.  The preponderance of the competent medical evidence of record is against finding that the Veteran has a current left knee disorder due to a disease, event, or injury in service.


CONCLUSION OF LAW

A current left knee disorder, also characterized as residuals of a left knee injury, was not incurred in or aggravated by service, nor may left knee arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA has a duty to notify a veteran and his/her representative, if any, of the information and evidence needed to substantiate a claim.  In this case, the notification obligation was accomplished by way of a letter from the RO to the Veteran dated in September 2006.  This letter effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  The letter also informed the Veteran of how the RO assigns disability ratings and effective dates if a claim for service connection is granted, in compliance with the holding of Dingess, 19 Vet. App. 473.  The case was last adjudicated in April 2014.

With regard to claims to reopen, VA must inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case. Id.  Because the Board has already reopened the claim of entitlement to service connection for residuals of a left knee injury, there is no need to review whether the requirements of Kent have been satisfied, as the purpose of such notice has already been fulfilled.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, the reports of VA examinations, and the testimony of his November 2011 Board hearing.

During the November 2011 Board hearing, the undersigned Veterans Law Judge explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Pursuant to the Board's March 2012 remand, in a March 2013 correspondence VA contacted the Veteran and requested that he provide additional information regarding records of knee injuries experienced in his civilian employment and any accidents incurred after separation from service.  The Veteran did not respond to this inquiry.  VA has given the Veteran an opportunity to submit additional evidence and information in support of his appeal, and the Veteran has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide his claim.  In April 2013, the Veteran was scheduled for a VA examination, but he failed to attend.  The Veteran was adequately notified of the examination, but  has not shown good cause for his failure to report.  To the extent that there were any deficiencies in the Veteran's prior June 2010 VA examination and report, the Board therefore finds that it is under no obligation to afford the Veteran any further medical examination in conjunction with this claim, and the duty to assist by providing a VA examination has been satisfied. 38 C.F.R. §§ 3.159(c)(4)(i), 3.655; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In sum, the VA has substantially complied with all prior remand instructions, and no further action is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran is claiming entitlement to service connection for residuals of a left knee injury which he incurred while on active duty.  The Veteran was originally denied entitlement to service connection for a left knee condition in an October 1978 rating decision.  The Veteran filed a claim to reopen the issue of entitlement to service connection for residuals of a left knee injury in May 2006.  In March 2012, the Board issued a decision which found that new and material evidence had been submitted and reopened the claim.  

The Veteran has asserted that he injured his knee twice in service: once in Vietnam in 1971 and once while playing football in 1973.  He has stated that his knee problems gradually became worse since his separation from service and that knee pain has caused him problems at work for many years.

The Veteran's service treatment records contain only one record of a knee injury in service.  In September 1973 he reported twisting his left knee while playing football.  Examination found no effusion, no locking, and intact collateral and cruciate ligaments.  No diagnosis was provided.  The Veteran's December 1973 separation examination is silent for any complaints or findings related to the left knee, and clinical evaluation shows all body systems as normal.

A July 1978 letter from the Veteran's private physician states that he had chondromalacia of the patella.

In September 1978, the Veteran underwent a VA examination.  The Veteran reported that he injured his knee while debarking from a helicopter in 1971 and then again while playing football in Hawaii.  The Veteran reported that his left knee cap pops in and out and that it last happened while he was at work.  The examiner found no clinical evidence of any knee injury at that time.  In an October 1978 addendum, the examiner noted that X-rays showed that the medial tibial plateau appeared sclerotic and that this was degeneration secondary to old injury.

In June 2010, the Veteran was afforded a VA examination.  The examiner noted the Veteran's reports of injuring his left knee in Vietnam and Hawaii and summarized his prior medical records.  Physical examination of the knee showed stiffness, weakness, abnormality, and decreased range of motion.  The examiner diagnosed him with left knee degenerative joint disease with meniscal tear.  He opined that the Veteran's current left knee disorder was less likely than not related to his service, because the service treatment records showed no evidence of a knee injury in Vietnam and the injury incurred while playing football resulted in no hospitalization and produced an unremarkable exam.  He noted that the Veteran reported no knee problems at separation from service and that there was some indication of a work-related knee injury after service.  He found no evidence of a chronic left knee disorder from the time of service to the present.

The Veteran was also afforded a general VA examination in January 2012.  He reported that while jumping from a helicopter in Vietnam he injured his left ankle and also experienced knee pain.  He later injured his knee again in Hawaii.  He reported that he has since experienced swelling, pain, and occasionally popping out of the patella.  Physical examination showed left knee swelling, deformity, atrophy, and decreased range of motion.  X-rays showed osteochondral defect along the medial femoral condyle, ligament tears, and effusion.  The examiner diagnosed the Veteran with degenerative joint disease with meniscal and anterior cruciate ligament tears.  The examiner did not provide an opinion regarding the relationship of the Veteran's knee disorder to service.

The Veteran's VA treatment records show numerous complaints related to left knee pain.  He has been given various diagnoses pertaining to the left knee, including meniscal tear and osteoarthritis.

In light of the foregoing evidence, the preponderance of the most probative evidence weighs against granting service connection.  While the Veteran clearly has a current left knee disorder, the weight of the competent medical evidence of record is against finding that the current left knee disorder is related to service.  The sole medical opinion of record regarding the Veteran's current knee disorder, that of the June 2010 examiner, states that it is less likely than not related to service.  This examiner reviewed the claims file and discussed the Veteran's medical history and records and performed an in-person examination of the Veteran.  On the basis of this information and his expert medical knowledge, the examiner concluded that the Veteran's current left knee disability was not related to his described injuries in service.  There are no contradictory medical opinions to the June 2010 examiner's report, nor has the Veteran identified any medical professional who has concurred with his assertion that his current left knee disorder is related to injuries incurred in service.

The Board acknowledges that the October 1978 addendum to the September 1978 VA examination report indicates that the Veteran may have had degeneration secondary to injury in the left knee.  The examiner did not, however, specify what that injury would have been or whether it was likely to have been related to the Veteran's claimed in-service injuries.  There is furthermore no medical opinions of record linking the Veteran's October 1978 knee findings with his current left knee disability.  The October 1978 examination report itself found that the Veteran did not have any clinical disability at that time.  It was noted that the Veteran could work, hunt, and fish without any problems caused by his knee.  The Board therefore does not find that the September 1978 examination report or the October 1978 addendum provide any favorable nexus opinion regarding the Veteran's claimed in-service injuries and his current disability.

The only statements in favor of a finding of a relationship to service are those of the Veteran himself.  The Board acknowledges the Veteran's statements indicating that his knee hurt after jumping out of a helicopter in 1971 and that he injured his knee playing football in Hawaii, as well as his assertions that he has had gradually increasing knee pain since that time.  The appellant is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render an opinion on the etiology of his current left knee degenerative joint disease or meniscus and ligament tears, as it requires medical expertise to determine the etiology of these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion that his current left knee disorders are related to an injury during service is not a competent medical opinion and is not afforded significant probative weight.  As such, the medical findings and opinion of the June 2010 VA examiner warrant greater probative weight than the Veteran's lay contentions.
 
While the Veteran has claimed a chronicity of symptomatology, there unfortunately is no medical evidence linking his claim to service or establishing chronicity of symptoms shown to be related to arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the Veteran has reported that he had knee pain regularly since his separation from service, he has not indicated that he received medical treatment for his left knee in the years following his separation from service.  The 1978 VA examination found no disability of the left knee, and, while the Veteran submitted a 1978 private physician's letter diagnosing the Veteran with chondromalacia of the left knee, there is no evidence of any continuing treatment of the knee for any of the years between 1978 and 2006, the date of the earliest evidence of record of the Veteran receiving his current diagnoses of degenerative joint disease and meniscal and ligament tears.  This is approximately 33 years after his separation from service and 28 years since his 1978 knee treatment.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection also cannot be granted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a), as there is no evidence that the Veteran had left knee arthritis to a compensably disabling degree within one year of separation from service.  While the Veteran's service treatment records indicate that he was treated for a knee injury in 1973, there is no evidence from that time that the injury led to chronic injury or  degenerative joint disease.  The earliest medical evidence of possible arthritis is in the October 1978 addendum to the Veteran's VA examination, which notes degenerative changes in the knee.  This, however, is 5 years after separation from active duty service, and therefore does not qualify the Veteran for service connection on a presumptive basis.  38 C.F.R. § 3.309(a).  There is no medical evidence indicating that arthritis of the left knee existed or manifested to a compensable degree within one year of separation from active duty, nor has the Veteran ever indicated that he was diagnosed with arthritis within that timeframe.

As there is no competent medical evidence indicating that the Veteran developed a chronic left knee disorder as a result of his service or that arthritis manifested to a compensable degree within one year from separation from active duty, the evidence is not in equipoise.  Without competent and probative medical evidence indicating that the Veteran's current left knee diagnoses were caused by or otherwise related to an injury during service, on a direct or presumptive basis, service connection cannot be granted.

Furthermore, in March 2013, the RO scheduled the Veteran for a VA examination in April 2013.  The RO notified the Veteran in a March 2013 letter that failure to report for an examination without good cause shall result in the claim being rated based on the evidence of record or even denied.  There is no indication in the record that the Veteran was not provided with adequate notice of the examination or that notice was not sent to the correct address.  The Veteran did not appear for the examination, and notice of the failure to appear from the Clarksburg VA Medical Center has been associated with the claims file.  In April 2014, the Veteran was provided with a supplemental statement of the case which informed him that his claim was denied on the basis that he had failed to report for a VA examination.  The Veteran submitted a supplemental statement of the case notice response in April 2014 indicating that he had no further information to submit.

Regulations provide that when entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause (i.e., the illness or hospitalization of the claimant and death of an immediate family member), fails to report for such examination or re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. § 3.655(a).  When the missed examination is scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b).

Evidence of record shows that the Veteran did not report for a necessary VA examination.  He has neither asserted nor demonstrated good cause for his failure to report for the scheduled VA examination, nor has he informed VA of willingness to reschedule or attend such an examination.  38 C.F.R. § 3.655.  As the Veteran failed to report for a VA examination in conjunction with a reopened claim for benefits, the claim cannot be granted.  38 C.F.R. § 3.655(b); see also Kyhn v. Shinseki, 23 Vet. App. 335, 342 (2010) (acknowledging that 38 C.F.R. § 3.655(b) compelled the Board to deny the appellant's claim to reopen for failure to report for his scheduled examination).

In sum, the weight of the competent and probative evidence is against findings that the Veteran's current left knee disability is related to any event or injury in service.  Accordingly, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.







ORDER

Entitlement to service connection for residuals of a left knee injury is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


